
	
		I
		111th CONGRESS
		1st Session
		H. R. 3281
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2009
			Mr. Rodriguez
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to carry out
		  demonstration projects related to providing care for veterans in rural
		  areas.
	
	
		1.Demonstration projects on
			 alternatives for expanding care for veterans in rural areas
			(a)In
			 GeneralThe Secretary of Veterans Affairs, through the Director
			 of the Office of Rural Health, shall carry out demonstration projects to
			 examine the feasibility and advisability of alternatives for expanding care for
			 veterans in rural areas, including the following:
				(1)Establishing a
			 partnership between the Department of Veterans Affairs and the Centers for
			 Medicare and Medicaid Services of the Department of Health and Human Services
			 to coordinate care for veterans in rural areas at critical access hospitals (as
			 designated or certified under section 1820 of the Social Security Act (42
			 U.S.C. 1395i–4)).
				(2)Establishing a
			 partnership between the Department of Veterans Affairs and the Department of
			 Health and Human Services to coordinate care for veterans in rural areas at
			 community health centers.
				(3)Expanding
			 coordination between the Department of Veterans Affairs and the Indian Health
			 Service to expand care for Indian veterans.
				(b)Geographic
			 DistributionThe Secretary of Veterans Affairs shall ensure that
			 the demonstration projects carried out under subsection (a) are located at
			 facilities that are geographically distributed throughout the United
			 States.
			(c)ReportNot
			 later than two years after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall submit a report on the results of the demonstration
			 projects conducted under subsection (a) to—
				(1)the Committee on
			 Veterans’ Affairs and the Committee on Appropriations of the Senate; and
				(2)the Committee on
			 Veterans’ Affairs and the Committee on Appropriations of the House of
			 Representatives.
				(d)Authorization of
			 AppropriationsThere are authorized to be appropriated
			 $350,000,000 for each of fiscal years 2009 through 2011 to carry out this
			 section.
			
